724 S.E.2d 506 (2012)
STATE of North Carolina
v.
Marcus Devan HUNTER.
No. 66A12.
Supreme Court of North Carolina.
March 8, 2012.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Marcus Devan Hunter, For Hunter, Marcus Devan.
J. Douglas Henderson, District Attorney, for State of North Carolina.


*507 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 6th of January 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex Mero Motu by order of the Court in conference, this the 8th of March 2012."
JACKSON, J. recused.